Case 4:18-cv-00824-O Document 19 Filed 03/29/19            Page 1 of 23 PageID 151


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 U.S. Pastor Council, on behalf of itself
 and others similarly situated; Braidwood
 Management Inc., on behalf of itself
 and others similarly situated,

                      Plaintiffs,

 v.                                           Case No. 4:18-cv-00824-O

 Equal Employment Opportunity
 Commission; Victoria A. Lipnic, and
 Charlotte A. Burrows, in their official
 capacities as chair and commissioners of
 the Equal Employment Opportunity
 Commission; William P. Barr, in his
 official capacity as Attorney General of
 the United States; United States of
 America,

                      Defendants.


  PLAINTIFFS’ FIRST AMENDED CLASS-ACTION COMPLAINT
      The Equal Employment Opportunity Commission claims that Title VII outlaws
employment discrimination on account of sexual orientation or gender identity. See
Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July 16,
2015); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL 1435995 (EEOC
Apr. 20, 2012). But neither the text of Title VII nor the EEOC’s regulatory guidance
makes any exemptions or accommodations for churches or corporations that oppose
homosexual or transgender behavior on religious grounds. The failure to provide a
religious exemption to this supposed anti-discrimination requirement violates the Re-
ligious Freedom Restoration Act and the First Amendment. The plaintiffs seek a de-
claratory judgment to that effect, and they seek to enjoin the federal government from


plaintiffs’ first amended class-action complaint                           Page 1 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 2 of 23 PageID 152


enforcing anti-discrimination policies of this sort against any employer that objects to
homosexual or transgender behavior on religious grounds.

                             JURISDICTION AND VENUE
     1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
     2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                      PARTIES
     3.   Plaintiff U.S. Pastor Council is a nonprofit incorporated under the laws of
Texas. The U.S. Pastor Council comprises approximately 1,000 member churches,
including six in Fort Worth.
     4.   Plaintiff Braidwood Management Inc. is a for-profit, closely held corporation
incorporated under the laws of Texas.
     5.   Defendant Equal Employment Opportunity Commission (EEOC) is an
agency of the federal government. Its offices are located at 131 M Street NE, Wash-
ington, D.C. 20002. The EEOC is charged with enforcing Title VII of the Civil
Rights Act of 1964.
     6.   Defendants Victoria A. Lipnic and Charlotte A. Burrows are chair and com-
missioners of the Equal Employment Opportunity Commission. They are sued in
their official capacities.
     7.   Defendant William P. Barr is Attorney General of the United States. His of-
fice is located at 950 Pennsylvania Avenue NW, Washington, D.C. 20530. The At-
torney General, like the EEOC, is charged with enforcing Title VII, and he is em-
powered to bring civil actions to enforce the statute when a case is referred to him by




plaintiffs’ first amended class-action complaint                            Page 2 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 3 of 23 PageID 153


the EEOC. See 42 U.S.C. § 2000e-5(f)(1). His department also oversees and influ-
ences the litigation of federal agencies, especially on appeal and at the Supreme Court.
Attorney General Barr is sued in his official capacity.
    8.     Defendant United States of America is the federal government of the United
States of America.

                            STATEMENT OF FACTS
    9.     Title VII of the Civil Rights Act of 1964 forbids employers to “discriminate
against any individual with respect to his compensation, terms, conditions, or privi-
leges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
2(a)(1).
    10. Title VII also forbids an employer to “limit, segregate, or classify his em-
ployees or applicants for employment in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely affect his
status as an employee, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
2(a)(2).
    11. The EEOC interprets these statutory prohibitions on “sex” discrimination
to include discrimination on account of sexual orientation or gender identity. See
Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July 16,
2015) (sexual orientation); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL
1435995 (EEOC Apr. 20, 2012) (gender identity).
    12. The EEOC also demands that employers recognize same-sex marriage on
the same terms as opposite-sex marriage. See Preventing Employment Discrimination
Against Lesbian, Gay, Bisexual or Transgender Workers, available at https://
bit.ly/2MnDzG5 (last visited on March 29, 2019) (“Examples of sex discrimination
involving sexual orientation include . . . denying spousal health insurance benefits to

a female employee because her legal spouse is a woman, while providing spousal health



plaintiffs’ first amended class-action complaint                            Page 3 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19              Page 4 of 23 PageID 154


insurance to a male employee whose legal spouse is a woman.”) (attached as Exhibit
1).
      13. The EEOC also demands that employers allow employees into restrooms
that correspond to the “gender identity” that they assert — regardless of the individ-
ual’s biological sex, regardless of whether the individual has had a sex-change opera-
tion, and regardless of any objections or privacy concerns that might be raised by
other employees. See Lusardi v. Dep’t of the Army, EEOC Appeal No. 0120133395,
2015 WL 1607756 (April 1, 2015); Preventing Employment Discrimination Against
Lesbian,    Gay,   Bisexual   or    Transgender   Workers,    available   at     https://
bit.ly/2MnDzG5 (last visited on March 29, 2019) (“Title VII is violated where an
employer denies an employee equal access to a common restroom corresponding to
the employee’s gender identity”).
      14. The text of Title VII makes no exemptions or accommodations for employ-
ers that hold sincere religious objections to homosexuality or transgender behavior.
The only religious accommodations in Title VII appear at 42 U.S.C. § 2000e-1(a)
and 42 U.S.C. § 2000e-2(e)(2), which allow religious organizations and religious

schools to limit employment to members of a particular religion. Nothing in Title VII
exempts any religious employer from the statute’s prohibition on sex discrimination.

      15. Because Title VII’s statutory exemptions are constitutionally insufficient to
protect the autonomy and religious freedom of churches and religious institutions,
the Supreme Court has recognized a “ministerial exception” in the First Amendment,
which categorically exempts a religious group’s selection of its ministers from the
reach of anti-discrimination law. See Hosanna-Tabor Evangelical Lutheran Church
and Sch. v. EEOC, 565 U.S. 171 (2012). This “ministerial exemption” protects the
Catholic church from being forced to hire women as priests — notwithstanding the
text of Title VII — and it protects other churches from being forced to hire practicing
homosexuals as clergy. But this “ministerial exception” is no help to Christian-owned

plaintiffs’ first amended class-action complaint                               Page 4 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 5 of 23 PageID 155


businesses that oppose homosexuality and transgender behavior on religious grounds.
And the “ministerial exemption” does nothing to shield churches that require non-
ministerial employees such as secretaries to refrain from homosexual behavior.
    16. The EEOC refuses to acknowledge that RFRA and the First Amendment
limit its ability to enforce Title VII against employers who object to homosexual and
transgender behavior on religious grounds. And the EEOC readily brings lawsuits
against Christian businesses that oppose these behaviors without regard to their rights
under the RFRA and the First Amendment. See, e.g., EEOC v. R.G. & G.R. Harris
Funeral Homes Inc., 884 F.3d 560 (6th Cir. 2018) (EEOC lawsuit against a Christian
funeral home for refusing to allow a biologically female employee to dress like a man).
    17. Other policies, regulations, and executive orders adopted by the federal gov-
ernment attempt to prohibit discrimination on account of sexual orientation and gen-
der identity without any exceptions or allowances for religious institutions. See, e.g.,
Executive Order 13672 (prohibiting government contractors from discriminating on
account of sexual orientation and gender identity, without any accommodations for
religious institutions); 45 C.F.R. § 75.300(d) (requiring recipients of HHS grants to

“treat as valid the marriages of same-sex couples,” without any accommodations for
religious institutions).

    18. Federal law requires employers covered by Title VII to post notices describ-
ing the provisions of Title VII that govern their workplace. See 42 U.S.C. § 2000e-
10(a). These notices must be “prepared and approved” by the EEOC, and they must
be posted in prominent and accessible places where notices to employees, applicants,
and members are customarily maintained. See id. Those who violate this statute are
subject to a fine of $545.00. See The 2018 Adjustment of the Penalty for Violation of
Notice Posting Requirements, 83 Fed. Reg. 2536 (Jan. 18, 2018).
    19. The sign that the EEOC requires employers to post is attached to this com-
plaint as Exhibit 2.

plaintiffs’ first amended class-action complaint                            Page 5 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 6 of 23 PageID 156


    20. The current version of this sign states, in relevant part:

       Title VII of the Civil Rights Act of 1964, as amended, protects appli-
       cants and employees from discrimination in hiring, promotion, dis-
       charge, pay, fringe benefits, job training, classification, referral, and
       other aspects of employment, on the basis of race, color, religion, sex
       (including pregnancy), or national origin.
See Exhibit 2. The current version of this sign does not state whether the prohibition
on discrimination on the basis of “sex” includes discrimination on account of sexual
orientation or gender identity, the but EEOC is considering whether to amend the
sign to include this. See https://www.dol.gov/ofccp/lgbt/lgbt_faqs.html#Q23.

         STATEMENT OF FACTS — U.S. PASTOR COUNCIL
    21. The U.S. Pastor Council is a nonprofit corporation that comprises over
1,000 member churches.
    22. The member churches of the U.S. Pastor Council believe that the Bible is
the Word of God.
    23. The Bible repeatedly and explicitly condemns homosexual behavior. See,
e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22;
Leviticus 20:13; Genesis 19:1–29.
    24. The member churches of the U.S. Pastor Council require their employees
to live according to Biblical teaching on matters of sexuality. Because of this, the
churches will not consider practicing homosexuals for any type of church employ-
ment — including employment for non-ministerial positions.
    25. The member churches of the U.S. Pastor Council do not recognize same-
sex marriage and will not provide spousal benefits to same-sex partners of church em-
ployee. Indeed, any church employee who enters into a same-sex marriage would face
immediate dismissal from employment.




plaintiffs’ first amended class-action complaint                            Page 6 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 7 of 23 PageID 157


    26. The Bible also instructs Christians to obey the civil authorities. 1 Peter 2:13–
25; Romans 13:1–2 (NIV) (“1Let everyone be subject to the governing authori-
ties, for there is no authority except that which God has established. The authorities
that exist have been established by God. 2Consequently, whoever rebels against the
authority is rebelling against what God has instituted, and those who do so will bring
judgment on themselves.”).

  STATEMENT OF FACT S — BRAIDWOOD MANAGEMENT INC.
    27. Dr. Steven F. Hotze is the founder, owner, and CEO of the Hotze Health
& Wellness Center. The Hotze Health & Wellness Center is the DBA (“doing busi-
ness as”) name of Hotze Medical Association P.A., a Texas professional association.
    28. The people who work at the Hotze Health & Wellness Center are employed
by a separate management company called Braidwood Management Inc. Braidwood
Management Inc. is a Texas corporation, and it is owned by a trust of which Dr.
Hotze is the sole trustee and beneficiary. Dr. Hotze is also the President, Secretary,
Treasurer, and sole member of the Board of Braidwood Management Inc.
    29. Braidwood Management Inc. employs approximately 70 individuals, and its
employees work at one of the following three business entities, each of which is owned
or controlled by Dr. Hotze: the Hotze Health & Wellness Center, Hotze Vitamins,
or Physicians Preference Pharmacy International LLC.
    30. The Bible repeatedly and explicitly condemns homosexual behavior. See,
e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22;
Leviticus 20:13; Genesis 19:1–29.
    31. The Bible also warns Christians not to lend their approval to those who
practice homosexual behavior. See, e.g., Romans 1:32.




plaintiffs’ first amended class-action complaint                            Page 7 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 8 of 23 PageID 158


    32. Because of these clear and explicit Biblical passages, Dr. Hotze believes that
homosexual behavior is a gross sin, and as a Christian he must not lend approval to
or become complicit in this behavior.
    33. The Bible also instructs Christians to obey the civil authorities. 1 Peter 2:13–
25; Romans 13:1–2 (NIV) (“1Let everyone be subject to the governing authori-
ties, for there is no authority except that which God has established. The authorities
that exist have been established by God. 2Consequently, whoever rebels against the
authority is rebelling against what God has instituted, and those who do so will bring
judgment on themselves.”).
    34. Dr. Hotze is unwilling to permit Braidwood Management Inc. to recognize
same-sex marriage or extend spousal benefits to an employee’s same-sex partner, be-
cause that would lend approval to homosexual behavior and make him complicit in
gross sin, in violation of his sincere religious beliefs.
    35. Dr. Hotze also believes that transgender behavior is contrary to the Bible
and Christian teaching, and as a Christian he must not lend approval to or become
complicit in this behavior in any way.

    36. Because of these sincere religious beliefs, Dr. Hotze will not permit an em-
ployee of Braidwood to use a restroom reserved for members of the opposite biolog-

ical sex — regardless of the gender identity that the employee asserts.
    37. Braidwood Management Inc. is self-insured and provides health insurance
to its employees. Because Braidwood has more than 50 employees, it is compelled to
offer ACA-compliant health insurance to its employees or face heavy financial penal-
ties. See 26 U.S.C. § 4980H(c)(2).
    38. Braidwood’s self-insured health plan is administered by a company called
Entrust.
    39. On December 20, 2018, Entrust issued a new Employee Benefit Plan Doc-
ument (also known as the Summary Plan Description) for Braidwood’s self-insured

plaintiffs’ first amended class-action complaint                            Page 8 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 9 of 23 PageID 159


health plan, which describes changes to the plan that took effect December 1, 2018.
See Exhibit 3.
    40. In this document, Entrust redefined the term “spouse” to include individ-
uals in same-sex marriages. Entrust made this change on its own initiative, without
iDr. Hotze’s knowledge or approval.
    41. Because of this change, Braidwood’s health plan now recognizes same-sex
marriage effective December 1, 2018, even though this is contrary to Dr. Hotze’s
religious beliefs.
    42. On January 27, 2019, Dr. Hotze discovered that this change had been made
to Braidwood’s health plan. On February 14, 2019, Dr. Hotze wrote a letter to En-
trust that stated:

       I am unwilling to allow Braidwood’s plan to recognize same-sex mar-
       riage. Braidwood is a Christian business and I operate all of my busi-
       nesses according to Christian beliefs and teaching. I cannot allow Braid-
       wood’s plan to define marriage in a manner that contradicts my reli-
       gious beliefs or Christian teaching on marriage and sexuality.

       I therefore respectfully ask you to amend the definition of “spouse” to
       include only marriages between one man and one woman.

       If you believe that the law prohibits Entrust from amending Braid-
       wood’s plan in this manner, please write back to me and let me know.
       I do not want Entrust to violate the law, and if you believe that the law
       prevents you from accommodating this request then I will seek declar-
       atory relief in court against the relevant government officials.
See Exhibit 4.
    43. On February 22, 2019, Entrust wrote back to Dr. Hotze and wrote:

       [W]e firmly believe that our current definition of “spouse” in the [Sum-
       mary Plan Description] is in line with the clear law of the United States.
       However, we completely understand that you feel differently due to
       religious convictions and personal beliefs, which we obviously respect.
       As the Plan Sponsor of the Braidwood Employee Benefit Plan Trust,
       you control the terms of your plan. If you feel that you need to take
       legal action on this issue, that is completely up to you as the Trustee.


plaintiffs’ first amended class-action complaint                             Page 9 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19              Page 10 of 23 PageID 160


        We respect your decision to do so, but we cannot influence your deci-
        sion one way or another on pursuing same.
 See Exhibit 5.

          COUNT 1: VIOLATION OF RELIGIOUS FREEDOM
                      RESTORATION ACT
     44. The EEOC is violating the Religious Freedom Restoration Act by refusing
 to explicitly exempt church employers and religious employers, including religious
 closely held corporations, from its interpretation of Title VII.
     45. The EEOC is substantially burdening the plaintiffs’ religious freedom by

 requiring them to recognize same-sex marriage in their health plans, provide spousal
 benefits to same-sex spouses of homosexual employees, and allow employees to use
 restrooms reserved for the opposite biological sex. The EEOC is substantially burden-
 ing the religious freedom of church employers by forbidding them to exclude prac-
 ticing homosexuals from consideration for ministerial or non-ministerial positions.
     46. There is no compelling governmental interest in forcing objecting religious
 employers to comply with the EEOC’s interpretation of Title VII, which is evident
 from the fact that Congress has refused to enact legislation to compel these objecting
 religious employers to comply with the EEOC’s interpretation of Title VII.
     47. The U.S. Pastor Council brings its RFRA claim as representative of a class
 of all churches in the United States who oppose homosexual behavior for sincere re-
 ligious reasons.
     48. Braidwood Management Inc. brings its RFRA claim as representative of a
 class of all closely held corporations in the United States that object to homosexual
 or behavior for sincere religious reasons.

        COUNT 2: VIOLATION OF FREE EXERCISE CLAUSE
     49. The EEOC is also violating the Free Exercise Clause by refusing to explicitly
 exempt church employers and religious employers, including religious closely held
 corporations, from its interpretation of Title VII.


 plaintiffs’ first amended class-action complaint                          Page 10 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19                Page 11 of 23 PageID 161


     50. Title VII is not a law of “general applicability” because it exempts religious
 employers from its prohibition on religious discrimination. See 42 U.S.C. § 2000e-
 1(a) (“This subchapter shall not apply to . . . a religious corporation, association, ed-
 ucational institution, or society with respect to the employment of individuals of a
 particular religion to perform work connected with the carrying on by such corpora-
 tion, association, educational institution, or society of its activities.”). Title VII also
 exempts employers with fewer than 15 employees. Oregon v. Smith, 494 U.S. 872
 (1990), is therefore inapplicable, and the plaintiffs’ Free Exercise claims should be
 analyzed under the strict scrutiny of Sherbert v. Verner, 374 U.S. 398 (1963).
     51. If Oregon v. Smith forecloses the plaintiffs’ free-exercise claims, then Oregon
 v. Smith should be overruled.
     52. The U.S. Pastor Council brings its free-exercise claim as representative of a
 class of all churches in the United States who oppose homosexual behavior for sincere
 religious reasons.
     53. Braidwood Management Inc. brings its free-exercise claim as representative
 of a class of all closely held corporations in the United States that object to homosex-

 ual or behavior for sincere religious reasons.

                  COUNT 3: DECLARATORY JUDGMENT
     54. Braidwood Management Inc.’s third-party administrator has amended
 Braidwood’s health plan to recognize same-sex marriage, and the plan now defines
 “spouse” to include individuals in same-sex marriages.
     55. Dr. Hotze is considering whether to instruct Entrust to change the defini-
 tion of “spouse” back to a definition that includes only marriages between one man
 and one woman. But he does not want to do anything that would violate the law, and
 he does not want to instruct his third-party administrator to violate the law.




 plaintiffs’ first amended class-action complaint                              Page 11 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19                  Page 12 of 23 PageID 162


     56. Braidwood therefore requests a declaratory judgment from this Court that
 it has a legally protected right, under both RFRA and the Constitution, to withhold
 recognition of same-sex marriage, and to offer spousal benefits only to opposite-sex
 spouses of its employees, regardless of anything in Title VII.
     57. Braidwood Management Inc. brings this declaratory-judgment claim as rep-
 resentative of a class of all closely held corporations in the United States that object
 to homosexual or behavior for sincere religious reasons.

          COUNT 4: COMPELLED SPEECH (EEOC POSTER)
     58. The EEOC is violating Braidwood’s rights under the Speech Clause, by
 forcing Braidwood to post a sign that informs employees that Title VII protects them
 from discrimination “on the basis of . . . sex,” but that refuses to acknowledge Braid-
 wood’s right as a religious employer to operate its business in accordance with its
 religious beliefs regardless of how Title VII is interpreted.
     59. Dr. Hotze is unwilling to have Braidwood post this sign until EEOC
 amends the sign to acknowledge the rights of religious employers under the Religious
 Freedom Restoration Act, which override the EEOC’s interpretation of Title VII.
     60. Dr. Hotze has no objection to having Braidwood post a sign that accurately
 describes Braidwood’s obligations under federal law. He objects, however, to posting
 a sign that is misleading, incomplete, and ambiguous — especially when the EEOC
 and numerous federal courts have announced that Title VII’s prohibition on “sex”
 discrimination prevents employers from discriminating against homosexual or
 transgender behavior. Employees who read this sign and see that Braidwood is cate-
 gorically forbidden to engage in “sex” discrimination will assume (incorrectly) that
 Braidwood is legally required to recognize same-sex marriage, extend spousal employ-
 ments benefits to same-sex couples, and allow its employees into restrooms reserved




 plaintiffs’ first amended class-action complaint                            Page 12 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19              Page 13 of 23 PageID 163


 for the opposite biological sex. Dr. Hotze is not willing to have Braidwood propagate
 this message without sufficient clarification.
     61. Dr. Hotze is also unwilling to post a sign that informs readers of the
 EEOC’s contact information when the EEOC is using its enforcement powers to per-
 secute Christian businesses that oppose homosexual or transgender behavior on ac-
 count of their sincere religious beliefs. See EEOC v. R.G. & G.R. Harris Funeral
 Homes Inc., 884 F.3d 560 (6th Cir. 2018). Until the EEOC is enjoined on a classwide
 basis from enforcing its interpretation of Title VII against objecting religious employ-
 ers, Dr. Hotze is unwilling to post any material from the EEOC or engage in any
 speech activity that could facilitate EEOC’s bullying of religious employers.
     62. Braidwood Management Inc. brings this compelled-speech claim as repre-
 sentative of a class of all closely held corporations in the United States that object to
 homosexual or behavior for sincere religious reasons.

      COUNT 5: SPEECH CLAUSE VIOLATION (COMPELLED
          RECOGNITION OF SAME-SEX MARRIAGE)
     63. The EEOC is also violating Braidwood’s rights under the Speech Clause by
 forcing private employers to recognize same-sex marriage.

     64. Dr. Hotze believes that the Supreme Court grossly misinterpreted the Four-
 teenth Amendment in Obergefell v. Hodges, 135 S. Ct. 2584 (2015), and that there is
 no textual basis whatsoever for a constitutional right to same-sex marriage. Dr. Hotze
 believes that the five justices in the Obergefell majority usurped their powers and im-
 posed a court-created right on the nation based on their personal ideological beliefs
 rather than constitutional text. He regards Obergefell as illegitimate, and he will not
 accept Obergefell’s interpretation of the Constitution.
     65. Dr. Hotze’s objections to Obergefell as a matter of constitutional law are
 distinct from his religious objections to homosexual behavior. His objections to Ober-
 gefell are rooted in the fact that the text of the Constitution offers no support for the


 plaintiffs’ first amended class-action complaint                            Page 13 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19                 Page 14 of 23 PageID 164


 Court’s ruling, and that under the Constitution the legality of same-sex marriage is
 to be determined by legislature rather than judicial edicts.
     66. Neither Dr. Hotze nor Braidwood is a state actor, and they have no obliga-
 tion to accept the Supreme Court’s interpretations of the Fourteenth Amendment.
     67. Texas has not repealed or amended its laws prohibiting same-sex marriage
 in response to Obergefell. Those statutes were not “struck down” and they remain on
 the books. See Pidgeon v. Turner, 538 S.W.3d 73, 88 n.21 (Tex. 2017) (“We note
 that neither the Supreme Court in Obergefell nor the Fifth Circuit in De Leon ‘struck
 down’ any Texas law. When a court declares a law unconstitutional, the law remains
 in place unless and until the body that enacted it repeals it, even though the govern-
 ment may no longer constitutionally enforce it. Thus, the Texas and Houston DO-
 MAs remain in place as they were before Obergefell and De Leon.”). Dr. Hotze con-
 tinues to respect those statutes as the law of Texas.
     68. Because Dr. Hotze does not accept Obergefell’s interpretation of the Four-
 teenth Amendment, he regards same-sex marriage as illegal in the State of Texas.
 EEOC’s efforts to force Braidwood to recognize same-sex marriage and accept Ober-

 gefell’s interpretation of the Fourteenth Amendment violate the company’s rights un-
 der the Speech Clause.

     69. Braidwood Management Inc. brings this First Amendment claim as repre-
 sentative of a class of all private employers in the United States that object to the
 constitutional reasoning in Obergefell, excluding employers in states where same-sex
 marriage was legalized through legislation.

                             COUNT 6: APA CLAIM
     70. The EEOC’s regulatory guidance qualifies as “rule” and as reviewable
 agency action under the APA.




 plaintiffs’ first amended class-action complaint                           Page 14 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19               Page 15 of 23 PageID 165


     71. The EEOC’s regulatory guidance violates the APA because it is “contrary
 to law” — specifically, because it violates the statutory and constitutional rights of re-
 ligious employers. The Court should therefore “hold unlawful and set aside” the
 EEOC’s regulatory guidance under section 706 of the APA.
     72. The U.S. Pastor Council brings its APA claim as representative of a class of
 all churches in the United States who oppose homosexual behavior for sincere reli-
 gious reasons.
     73. Braidwood Management Inc. brings its APA claim as representative of a
 class of all closely held corporations in the United States that object to homosexual
 or behavior for sincere religious reasons.
     74. Braidwood Management Inc. also brings its APA claim as representative of
 a class of all private employers in the United States that object to the constitutional
 reasoning in Obergefell, excluding employers in states where same-sex marriage was
 legalized through legislation.

    FACTS RELATED TO STANDING — U.S. PASTOR COUNCIL
     75. The U.S. Pastor Council has associational standing to challenge the EEOC’s
 interpretation of Title VII.
     76. To establish associational standing, the U.S. Pastor Council must show that:
 (a) its member churches would have standing to sue in their own right; (b) the rights
 of religious freedom and church autonomy that it seeks to vindicate in this lawsuit are
 germane to the organization’s purpose; and (c) neither the claims asserted nor the
 relief demanded requires the individual member churches to participate in the lawsuit.
 See Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).
     77. The individual member churches of the U.S. Pastor Council include
 churches that are subject to Title VII because they have 15 or more employees. These

 member churches intend to engage in a course of conduct prohibited by the EEOC’s



 plaintiffs’ first amended class-action complaint                             Page 15 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19                Page 16 of 23 PageID 166


 interpretation of Title VII. Specifically, they intend to discriminate on account of sex,
 sexual orientation, and gender identity in church employment decisions, by categori-
 cally refusing to consider practicing homosexuals or transgendered individuals for
 church employment, and by requiring all church employees to refrain from homosex-
 ual behavior.
     78. These member churches are suffering “injury in fact” because the EEOC’s
 announced interpretation of Title VII threatens them with penalties for following the
 teachings of their religion.
     79. These member churches are suffering an additional “injury in fact” because
 the EEOC’s announced interpretation of Title VII compels them to violate the teach-
 ings of their religion regardless of whether they choose to comply with the EEOC’s
 interpretation of the statute. If the member churches choose to comply with city law,
 then they will violate the Bible’s teachings on homosexuality and the role of women
 in the church. See, e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11;
 Leviticus 18:22; Leviticus 20:13; 1 Timothy 2:12. If the member churches choose to
 defy city law, then they will violate the Bible’s instruction to obey the civil authorities.

 See Romans 13. The EEOC’s announced interpretation of Title VII makes it impos-
 sible for the member churches to operate without violating one or more of their sin-

 cere religious convictions. This inflicts “injury in fact” and substantially burdens the
 members churches’ exercise of their religion.
     80. Each of these “injuries in fact” is caused by the defendants’ conduct, and
 each will be redressed by a declaratory judgment that the EEOC’s interpretation of
 Title VII violates the Religious Freedom Restoration Act and the First Amendment,
 as well as an injunction that blocks the defendants from interpreting or enforcing Title
 VII in a manner that requires churches to hire practicing homosexuals for ministerial
 or non-ministerial employment, recognize same-sex marriage, or extend spousal ben-
 efits to the same-sex partners of church employees.

 plaintiffs’ first amended class-action complaint                               Page 16 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19              Page 17 of 23 PageID 167


     81. The U.S. Pastor Council is a membership organization. To become a mem-
 ber of the U.S. Pastor Council, a pastor and its church must submit a membership
 application and pay a $250 annual membership fee. Pastors who apply for membership
 must review the Pastors’ Declaration on Godly Citizenship and affirm they agree with
 its principles and commit to its implementation. All of this is explained on the U.S.
 Pastor    Council’s   website:   http://www.uspastorcouncil.org/get-involved/join-
 uspc.html (last visited on March 29, 2019).
     82. Defending the right of religious freedom and the right of churches to re-
 quire their employees to follow the Bible’s standards for conduct is germane to the
 U.S. Pastor Council’s purpose. The U.S. Pastor Council’s Declaration of Godly Citi-
 zenship, which appears on the Council’s website, declares, among other things:

          We believe that the Holy Bible is inerrant, infallible and inspired
          by God; it is the only revealed source of all truth relevant to the gov-
          erning of the person and of nations.

          We believe that all authorities are subordinate to God, including
          family, church and government authorities, therefore the actions and
          decisions of each will be accountable to Him.

          We believe that the church has a unique and sacred role in proclaim-
          ing Gods principles to leaders of a city, state and nation . . . .

          We believe that marriage is a God-created relationship as the life-
          time union of one natural man and one natural woman for the
          blessing of both, the good of the people and the foundation of the
          family for legitimate procreation.

          We believe that the traditional, nuclear family of a married father
          and mother raising their biological and/or adopted children in a
          nurturing and protective environment is the essential building block of
          a stable community and a nation; it therefore must be promoted and
          protected by both church and state. . . .
 http://www.uspastorcouncil.org/who-we-are/uspc-pastors-declaration-of-godly-
 citizenship.html (last visited on March 29, 2019).



 plaintiffs’ first amended class-action complaint                            Page 17 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19                  Page 18 of 23 PageID 168


      83. The EEOC’s announced interpretation of Title VII directly regulates and
 restricts the churches’ freedom to hire and regulate the conduct of their employees.
 The EEOC’s interpretations of Title VII are also entitled to deference and receive
 deference from the judiciary. See Griggs v. Duke Power Co., 401 U.S. 424, 433–34
 (1971) (holding that the EEOC’s interpretations of Title VII are “entitled to great
 deference.”); Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 364 (3d Cir. 2008) (ex-
 tending “a high degree of deference” to EEOC guidelines interpreting the Pregnancy
 Discrimination Act’s amendments to Title VII); Jones v. Am. Postal Workers Union,
 192 F.3d 417, 427 (4th Cir. 1999) (extending “full Chevron deference” to the
 EEOC’s interpretation of Title VII). And the EEOC is already suing religious em-
 ployers for violating its interpretation of Title VII — and it will continue to do so
 unless it is enjoined by this Court. See EEOC v. R.G. & G.R. Harris Funeral Homes
 Inc., 884 F.3d 560 (6th Cir. 2018). The threat of enforcement inflicts “injury in fact”;
 it is caused by the defendants’ behavior; and it will be redressed by an injunction that
 blocks the EEOC from enforcing its interpretation of Title VII against churches that
 object to homosexual or transgender behavior.

               FACTS RELATED TO STANDING — BRAIDWOOD
                          MANAGEMENT INC.
      84. Braidwood Management Inc. has suffered or will suffer numerous injuries
 in fact:

            (1) It cannot operate its business in accordance with its religious beliefs
            without exposing itself to a risk of EEOC enforcement action;

            (2) It is being forced to choose between two outcomes that will violate
            its religious convictions, as it must either defy the EEOC (which vio-
            lates its religious duty to obey the civil authorities) or comply with the
            EEOC (which violates its religious convictions regarding homosexual
            and transgender behavior);




 plaintiffs’ first amended class-action complaint                                 Page 18 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 19 of 23 PageID 169


        (3) Its third-party administrator unilaterally changed the terms of its
        self-insured health plan to recognize same-sex marriage, out of a belief
        that this change was compelled by law;

        (4) Braidwood must choose between acquiescing to the third-party ad-
        ministrator’s changes, or instructing its third-party administrator to do
        something that the administrator regards as illegal, either of which im-
        poses injury on Braidwood by either violating its religious convictions
        or harming its relationship with its third-party administrator;

        (5) Braidwood is required to post an EEOC-sponsored sign that it re-
        gards as misleading, incomplete, and ambiguous, on threat of fine;

        (6) Braidwood is required to post a sign that assists the enforcement
        powers of a federal agency that it believes is acting in an unlawful and
        unconstitutional manner;

        (7) Braidwood is facing a risk that the EEOC will amend the sign to
        include explicit prohibitions on conduct that discriminates against ho-
        mosexual or transgender behavior.
     85. These injuries are “fairly traceable” to the actions or inactions of the named
 defendants. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,
 134 n.6 (2014) (“Proximate causation is not a requirement of Article III standing,
 which requires only that the plaintiff’s injury be fairly traceable to the defendant’s
 conduct.”). The first two injuries in fact are directly caused by the EEOC’s enforce-
 ment guidance. The third and fourth injuries are fairly traceable to the EEOC’s refusal
 to publicly acknowledge that the rights of religious employers under federal RFRA
 trump any obligation to recognize same-sex marriage. The fifth, sixth, and seventh
 injuries are caused by the EEOC’s enforcement of 42 U.S.C. § 2000e-10(a), and its
 consideration of whether to update its sign to include explicit prohibitions on conduct
 that discriminated against homosexual or transgender behavior.
     86. Because the EEOC enforces Title VII through litigation, the Attorney Gen-
 eral and the Department of Justice necessarily have a role in the enforcement of Title
 VII, especially when an EEOC lawsuit is appealed or reaches the Supreme Court.



 plaintiffs’ first amended class-action complaint                           Page 19 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19             Page 20 of 23 PageID 170


     87. These injuries will be redressed by the requested relief. A remedy that “sets
 aside” the EEOC’s regulatory guidance, declares it unlawful, and enjoins it enforce-
 ment against objecting religious employers will redress most if not all of the asserted
 injuries. The injuries will be further redressed by an injunction that prevents the
 EEOC from enforcing 42 U.S.C. § 2000e-10(a) until it explicitly acknowledges the
 rights of religious employers under RFRA and the First Amendment.

                                DEMAND FOR RELIEF
     88. The plaintiffs respectfully request that the court:
          a.     certify a class of all churches in the United States that oppose homo-
                 sexual or transgender behavior for sincere religious reasons;
          b.     certify a separate class of all closely held corporations in the United
                 States that oppose homosexual or transgender behavior for sincere
                 religious reasons;
          c.     certify a separate class of all private employers in the United States
                 that object to the constitutional reasoning in Obergefell, excluding
                 employers in states where same-sex marriage was legalized through
                 legislation;
          d.     declare that the EEOC’s interpretation of Title VII violates the Reli-
                 gious Freedom Restoration Act, the Free Exercise Clause, and the
                 Speech Clause, because it fails to exempt employers that hold sincere
                 religious objections to homosexual or transgender behavior, and per-
                 manently enjoin the EEOC from enforcing Title VII in a manner that
                 prohibits the plaintiffs or their fellow class members from operating
                 their churches and businesses in accordance with their sincere reli-
                 gious beliefs that homosexual behavior is immoral;




 plaintiffs’ first amended class-action complaint                          Page 20 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19            Page 21 of 23 PageID 171


         e.     hold unlawful and set aside the EEOC’s regulatory guidance under
                section 706 of the APA;
         f.     permanently enjoin the defendants from issuing any type of regulatory
                guidance regarding Title VII’s application to homosexuals or
                transgendered people that does not explicitly recognize exemptions
                for employers that object to homosexual or transgender behavior on
                religious grounds;
         g.     declare that Braidwood and objecting religious employers have a right
                protected by the Religious Freedom Restoration Act and the First
                Amendment to withhold recognition from same-sex marriage;
         h.     declare that Braidwood and private employers that object to the con-
                stitutional reasoning in Obergefell have a right under the First Amend-
                ment to withhold recognition from same-sex marriage in states that
                have not legalized same-sex marriage through legislation;
         i.     enjoin the EEOC from enforcing 42 U.S.C. § 2000e-10(a) against
                Braidwood and its fellow class members unless it furnishes them with

                an amended poster that explicitly recognizes the rights of religious
                employers who oppose homosexual or transgender behavior for sin-

                cere religious reasons;
         j.     enjoin the EEOC from enforcing 42 U.S.C. § 2000e-10(a) against
                Braidwood until the EEOC stops enforcing Title VII against employ-
                ers who discriminate against homosexual or transgender behavior for
                sincere religious reasons;
         k.     enjoin the EEOC from amending the sign described in 42 U.S.C.
                § 2000e-10(a) to state that Title VII prohibits discrimination on ac-
                count of sexual orientation or gender identity;
         l.     award costs and attorneys’ fees under 42 U.S.C. § 1988;

 plaintiffs’ first amended class-action complaint                         Page 21 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19          Page 22 of 23 PageID 172


         m.     award all other relief that the Court may deem just, proper, or equi-
                table.

                                           Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
  Charles W. Fillmore                      Jonathan F. Mitchell
  H. Dustin Fillmore                       Texas Bar No. 24075463
  The Fillmore Law Firm, L.L.P.            Mitchell Law PLLC
  1200 Summit Avenue, Suite 860            106 East Sixth Street, Suite 900
  Fort Worth, Texas 76102                  Austin, Texas 78701
  (817) 332-2351 (phone)                   (512) 686-3940 (phone)
  (817) 870-1859 (fax)                     (512) 686-3941 (fax)
  chad@fillmorefirm.com                    jonathan@mitchell.law
  dusty@fillmorefirm.com
                                           Counsel for Plaintiffs and
  Dated: March 29, 2019                    the Proposed Classes




 plaintiffs’ first amended class-action complaint                        Page 22 of 23
Case 4:18-cv-00824-O Document 19 Filed 03/29/19        Page 23 of 23 PageID 173


                          CERTIFICATE OF SERVICE
     I certify that on March 29, 2019, I served this document through CM/ECF
 upon:


 Eric J. Soskin
 Senior Trial Counsel
 U.S. Department of Justice
 Civil Division, Room 12002
 1100 L Street, NW
 Washington, D.C. 20530
 (202) 353-0533
 eric.soskin@usdoj.gov

 Counsel for Defendants



                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Proposed Classes




 plaintiffs’ first amended class-action complaint                     Page 23 of 23
